Citation Nr: 1215402	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right knee arthritis, status post knee replacement.

2.  Entitlement to service connection for left knee arthritis, status post knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for right and left knee disabilities.  After receiving new and material evidence within the one year appeal period, the RO continued and confirmed the denials in a February 2009 rating decision.

In August 2010, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In February 2012, the Veteran and his wife testified during a hearing at the RO before the undersigned.  Transcripts of each hearing are of record.

In February 2012, the Veteran submitted additional evidence along with a waiver of initial RO review of this evidence.  In any event, the Board is granting the benefits sought in full, and remand for consideration of this evidence need not be considered.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Right knee arthritis, status post knee replacement, is related to service.

2.  Left knee arthritis, status post knee replacement, is related to service.



CONCLUSIONS OF LAW

1.  Right knee arthritis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Left knee arthritis was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

However, as the Board is granting the only claims on appeal herein, for entitlement to service connection for right and left knee arthritis, the claims are substantiated, and further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Board notes, however, that during the December 2012 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and the claims file was left open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran underwent bilateral knee replacement surgery in June 2007, with pre and post operative diagnoses of arthritis, as indicated in Dr. Buffett's June 2007 operation report.  He has thus met the current disability requirement.  He testified during the RO and Board hearings to suffering multiple injuries to both knees during service, including during combat in Vietnam.  He also described a right knee injury sustained during training that was noted in the service treatment records.  The Veteran's DD Form 214 reflects that he served in an infantry unit and received the combat infantry badge (CIB).  In these circumstances, the Veteran's testimony that he injured his knees during combat is sufficient proof that such injuries occurred, because the testimony is consistent with the circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  The only remaining question is whether the current knee disabilities are related to the in-service injuries.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  There are multiple medical opinions on this question.

In January 2009, a VA examiner reviewed the claims file and examined the Veteran.  He noted the in-service right knee injury and normal bilateral knee examination at separation.  He also noted that the Veteran did not see any physician or have any documentation of knee complaints from separation until he began seeing Dr. Duffett for his knees in the 1990s.  The examiner concluded that, based on his review of the records, the Veteran's history, and physical examination, it was not likely ("less likely than not") that the current knee disabilities were related to in-service injuries.  In March 2010, a different VA examiner reviewed the claims file including the prior opinion, and also concluded that it was not likely that the current knee disabilities were related to service.  He noted that there was no documented injury to the left knee at all.  In contrast, in August 2009 and December 2011 letters, Dr. Duffett noted the Veteran's multiple in-service knee injuries and opined that the current bilateral knee disabilities were related to service because soft tissue impaction type injuries often manifest themselves in traumatic osteoarthritis years later.  According to Dr. Duffett, it was likely that the original injuries sustained in service were the start of the Veteran's "progressive downhill course, which ended up necessitating bilateral total knee replacements."

The Board finds Dr. Duffett's opinions to be of the greatest probative weight.  He explained the reasons for his opinion based on an accurate characterization of the evidence of record, i.e., the Veteran's credible testimony as to knee injuries sustained in combat.  The fact that he did not review the claims file therefore does not reduce the weight of his opinion.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on service history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the history is contradicted by other evidence in the record or when the Board rejects the statements of the veteran);  see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)); VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The March 2010 VA examiner's opinion contained little reasoning.  The January 2009 VA examiner relied on the normal separation examination and lack of documentation of complaints from separation until the Veteran began seeing Dr. Duffett in the 1990s.  While the normal separation examination and lack of medical evidence of complaint or treatment for many years after service are relevant, see, e.g., Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue), they are not dispositive in this case, as the Veteran does not seek to establish entitlement to service connection on a continuity of symptomatology basis, and explained during the RO hearing, plausibly, that he did not complain of knee problems at separation because such a complaint would have caused a delay in his separation.  See RO Hearing Transcript, at 8.  Consequently, the weight of the medical opinion evidence is in favor of a nexus between current right and left knee arthritis and the in-service knee injuries.

As the weight of the evidence reflects that right and left knee arthritis, status post knee replacements, are related to service, entitlement to service connection for these disabilities is warranted.


ORDER

Entitlement to service connection for right knee arthritis, status post knee replacement, is granted.

Entitlement to service connection for left knee arthritis, status post knee replacement, is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


